Name: Commission Regulation (EC) No 1218/94 of 27 May 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/46 Official Journal of the European Communities 28 . 5 . 94 COMMISSION REGULATION (EC) No 1218/94 of 27 May 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1096/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (J), as amended by Regulation (EC) No 950/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . O OJ No L 121 , 12. 5 . 1994, p. 9 . (3) OJ No L 328, 29. 12. 1993, p . 73 . (4) OJ No L 107, 28 . 4. 1994, p. 53 . 28 . 5. 94 Official Journal of the European Communities No L 133/47 ANNEX to the Commission Regulation of 27 May 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 23 from 6 to 12 June 1994 Week No 24 from 13 to 19 June 1994 Week No 25 from 20 to 26 June 1994 Week No 26 from 27 June to 3 July 1994 0104 10 30 (') 68 &gt;587 66,312 64,493 v 62,675 0104 10 80 0 68,587 66,312 64,493 62,675 0104 20 90 0 68 &gt;587 66,312 64,493 62,675 0204 10 00 0 145,930 141,090 137,220 133,350 0204 21 00 0 145,930 141,090 137,220 133,350 0204 22 10 0 102,151 98,763 96,054 93,345 0204 22 30 0 160,523 155,199 150,942 146,685 0204 22 50 0 189,709 183,417 178,386 173,355 0204 22 90 0 189,709 183,417 178,386 173,355 0204 23 00 0 265,593 256,784 249,740 242,697 0204 50 11 0 145,930 141,090 137,220 133,350 0204 50 13 0 102,151 98,763 96,054 93,345 0204 50 15 0 160,523 155,199 150,942 146,685 0204 50 19 0 189,709 183,417 178,386 173,355 0204 50 31 0 189,709 183,417 178,386 173,355 0204 50 39 0 265,593 256,784 249,740 242,697 0210 90 11 0 189,709 183,417 178,386 173,355 0210 90 19 0 265,593 256,784 249,740 242,697 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.